Case 2:20-cv-02847-TLP-tmp Document 10 Filed 02/11/21 Page 1 of 3                      PageID 52




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 PURITA CROSBY,                                   )
                                                  )
        Plaintiff,                                )
                                                  )        No. 2:20-cv-02847-TLP-tmp
 v.                                               )
                                                  )
 CORE CIVIC,                                      )
                                                  )
        Defendant.                                )


               ORDER ADOPTING REPORT AND RECOMMENDATION


       Plaintiff sues pro se alleging Defendant Core Civic violated Title VII of the Civil Rights

Act of 1964 and the Age Discrimination in Employment Act. (ECF No. 1.) And under

Administrative Order No. 2013-05, the Court referred this case to the United States Magistrate

Judge for management and for all pretrial matters. The Magistrate Court screened the complaint

under 28 U.S.C. § 1915 to determine whether Plaintiff stated a claim for which relief may be

granted. (ECF No. 7.) The Magistrate Court issued a Report and Recommendation (“R&R”)

recommending that this Court dismiss Plaintiff’s complaint. (Id.) And this Court ADOPTS the

R&R in full and DISMISSES WITHOUT PREJUDICE Plaintiff’s Complaint.

                        THE REPORT AND RECOMMENDATION

       In its R&R, the Magistrate Court summarized the complaint. (ECF No. 7.) Plaintiff

brought her claims using the Court’s standard form for pro se plaintiffs bringing employment

discrimination claims. (Id. at PageID 20.) The Magistrate Court noted that she checked boxes

on the form, but she did not actually allege any instances of discrimination in her complaint.

(Id.) In one paragraph, Plaintiff explained that Defendant employed her as a Health Services
Case 2:20-cv-02847-TLP-tmp Document 10 Filed 02/11/21 Page 2 of 3                        PageID 53




Administrator. (Id.) She alleged that a black male sent her memos about performance issues and

that Defendant placed her on an improvement plan. (Id.) Eventually, Defendant gave her the

option to step down from her position or resign, and she resigned. (Id. at PageID 20–21.)

       In screening Plaintiff’s complaint, the Magistrate Court outlined the standards for Title

VII claims as well as ADEA claims. (Id. at 22–24.) But the Court explained that Plaintiff did

not satisfy those standards because she failed to provide factual allegations connecting Defendant

to discriminatory conduct. (Id.) For that reason, the Magistrate Court recommended this Court

dismiss Plaintiff’s complaint. (Id. at PageID 25.)

                                          DISPOSITION

       When a Magistrate Court issues an R&R, “[a] party may serve and file objections to the

order within 14 days after being served with a copy.” Fed. R. Civ. P. 72(a). When reviewing an

R&R,

       [a] judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b); accord Fed. R. Civ. P. 72(b)(3).

       And a party objecting to the R&R must do so with enough specificity “to enable the

district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995). “A general objection that does not identify specific issues from

the magistrate’s report is not permitted because it renders the recommendations of the magistrate

useless, duplicates the efforts of the magistrate, and wastes judicial economy.” Hastings v.

Shelby Cnty. Gov’t, No. 2:17-cv-02687-SHL-cgc, 2019 WL 3782198, at *1 (W.D. Tenn. Aug.

12, 2019) (citing Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir.

                                                  2
Case 2:20-cv-02847-TLP-tmp Document 10 Filed 02/11/21 Page 3 of 3                       PageID 54




1991)). Also, a party cannot “raise at the district court stage new arguments or issues that were

not presented to the magistrate [court]” absent compelling reasons. Murr v. United States, 200

F.3d 895, 902 n.1 (6th Cir. 2000).

       Here, Plaintiff objected to the Magistrate Court’s R&R. (ECF No. 8.) In her objection,

she included descriptions of alleged discriminatory incidents. (See id.) The problem is that she

did not present these allegations to the Magistrate Court, and so, it did not have the opportunity

to address these issues. What is more, Plaintiff cannot raise new issues or arguments at this

stage. See Murr, 200 F.3d at 902 n.1. Thus, the Court cannot now consider Plaintiff’s new

factual allegations.

                                         CONCLUSION

       For the above reasons, the Court OVERRULES Plaintiff’s objections (ECF No. 8), and

ADOPTS the R&R in its entirety. (ECF No. 7). Accordingly, the Court DISMISSES this

action WITHOUT PREJUDICE.

       SO ORDERED, this 11th day of February, 2021.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                 3
